Exhibit 10.23 to 2010 10-K

SEVERANCE PAY PLAN DOCUMENT

AND SUMMARY PLAN DESCRIPTION

FOR

2011 CONVERGYS CORPORATION SEVERANCE PAY PLAN

This is a combined Plan and Summary Plan Description of the 2011 Convergys
Corporation Severance Pay Plan (the “Plan”), as approved by the Convergys
Corporation Board of Directors (the “Board”) effective as of January 1, 2011
(the “Effective Date”). It explains whether you are eligible to receive
severance benefits, and if so, how benefits will be calculated and paid. The
Plan becomes effective on the Effective Date and replaces, unless specifically
exempted as of the Effective Date, any and all prior policies, plans and
arrangements (whether written or unwritten), including, but not limited to, any
change of control agreements, to the extent that such policies, plans and
arrangements provide for payments to be made after termination of employment
directly by the Employer other than pursuant to an Employer retirement plan or
arrangement or any individual employment, severance, or change of control
arrangement between the Employer and the Employee.

The adoption and continuation of the Plan are voluntary on the part of the
Company and the Employer and are not intended to create any contract of
employment. This Plan is a welfare plan under the Employee Retirement Income
Security Act of 1974, as amended, and the regulations promulgated thereunder
(“ERISA”). This Plan shall continue in effect until terminated by the Board
pursuant to the terms and conditions of Section 7.1.

SECTION 1

PURPOSE OF THE PLAN

The purpose of this Plan is to provide financial assistance to employees whose
termination is described within the terms and conditions of the Plan. The
benefits of this Plan are designed to help terminated Eligible Employees
economically during the period immediately following termination and while they
seek alternative employment. It is not intended to imply that severance benefits
will be offered to any employee whose employment is terminated by voluntary
resignation, for Cause as defined by the Plan, by retirement, or for any other
circumstance of termination other than as specifically described herein.

SECTION 2

DEFINITIONS

As used in this Plan, the following terms, when capitalized, shall have the
meanings given below:

2.1 “Base Pay” shall mean base pay on the Termination Date without regard to
commissions, overtime or bonus (unless specifically stated otherwise).

2.2 “Cause” shall mean the Employee has engaged in any of the following:
(a) willful misconduct or gross negligence in the performance of any of the
Employee’s duties to the Company, which would reasonably be expected to result
in a material liability to the Company; (b) intentional failure or refusal to
perform reasonably and lawfully assigned duties; (c) any indictment for,
conviction of, or plea of guilty or nolo contendere to, (1) any felony or
(2) any



--------------------------------------------------------------------------------

crime (whether or not a felony) involving fraud, theft, breach of trust or
similar acts; or (d) any willful failure to comply with any material written
rules, regulations, policies or procedures of the Company. If the Company
terminates the Employee’s employment for Cause, the Company shall provide
written notice to the Employee of that fact within 60 days of the Company’s
knowledge of the initial existence of the event, circumstance or condition that
constituted grounds for Cause, and the Employee shall have 30 days after receipt
of such notice to cure such event, circumstance or condition (to the extent
curable), after which time, if the event, circumstance or condition is uncured,
the Company shall have the right to terminate the Employee for Cause.

2.3 “Change of Control” shall mean the occurrence of any of the following
events:

(a) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this Section 2.3, the following acquisitions shall not
constitute a Change of Control: (1) any acquisition directly from the Company,
(2) any acquisition by the Company, (3) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any entity
which controls, is controlled by or is under common control with the Company or
(4) any acquisition pursuant to a transaction that complies with Sections
2.3(c)(1), 2.3(c)(2) and 2.3(c)(3);

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board;

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or securities of another
entity by the Company or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (1) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then-outstanding shares of
common

 

-2-



--------------------------------------------------------------------------------

stock (or, for a non-corporate entity, equivalent securities) and the combined
voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors (or, for a non-corporate entity,
equivalent governing body), as the case may be, of the entity resulting from
such Business Combination (including, without limitation, an entity that, as a
result of such transaction, owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities, as the case may be, (2) no Person (excluding any
entity resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such entity resulting from such Business
Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then-outstanding shares of common stock (or, for a
non-corporate entity, equivalent securities) of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity, except to the extent that such ownership existed
prior to the Business Combination, and (3) at least a majority of the members of
the board of directors (or, for a non-corporate entity, equivalent governing
body) of the entity resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination; or

(d) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

2.4 “Company” means Convergys Corporation (and any successor or assign pursuant
to the terms and conditions of Section 9.11).

2.5 “Eligible Employee” shall have the meaning given in Section 3.1.

2.6 “Employee” means any person hired by the Company on or after the Effective
Date who works and resides in the United States at the role/level of A or above
and is classified by an Employer as an employee for tax reporting of wages
(which would not include those who are classified by the Employer as independent
contractors or those on the payroll of others who work for the Employer for a
period of time), including officers, but not including (a) directors who are not
otherwise employed by an Employer, (b) employees as classified on an Employer’s
payroll as temporary, seasonal, student, or part time, or (c) any employee whose
employment is, or becomes, the subject matter of a collective bargaining
agreement between employee representatives and the Employer unless such
collective bargaining agreement expressly provides that such person is eligible
for participation in the Plan. Any individual not treated as an employee for tax
reporting of wages by an Employer, who subsequently is reclassified as an
employee for tax reporting of wages, shall nonetheless be precluded from
participating in the Plan for the period during which the individual was
originally not classified as an employee. For purposes of this definition, a
“temporary” employee is any employee hired for a specific period of time or for
the duration of a specific assignment or project, and “student” employee will
mean any person hired on a temporary basis while actively enrolled as a full or
part-time student in college, university or graduate school. On and following a
Change of Control, whether a person

 

-3-



--------------------------------------------------------------------------------

is an Employee shall be determined based on the person’s status immediately
prior to the Change of Control.

2.7 “Employer” means the Company and its affiliates that provide this Plan for
their employees, provided that all affiliates participate subject to the right
of the Company to exclude or remove them.

2.8 “Good Reason” shall mean, without the Employee’s prior written consent,
(a) a material reduction in the Employee’s base salary or incentive compensation
opportunity or the failure to pay the Employee such base salary or earned
incentive compensation amounts or, except, prior to a Change of Control, for
across-the-board reductions that apply to employees of the same or similar rank,
title, or position generally, a material reduction in the aggregate level of the
Employee’s benefits or the failure to provide the Employee with any such
benefits, (b) a material diminution to the Employee’s authorities, duties,
responsibilities or reporting relationships or the assignment to the Employee of
duties that are materially inconsistent with the Employee’s position, or (c) the
relocation of the Employee’s principal place of business to a location that is
outside the 50-mile radius from the Employee’s then-current principal place of
business; provided that, following such breach as described in any of clauses
(a) through (c) above, (x) the Employee notifies the Company, in writing ,within
60 days of the occurrence of such breach, (y) the Company fails to cure such
event within 30 days after receipt of such written notice, and (z) the Employee
resigns within 60 days of the conclusion of such cure period.

2.9 “Plan Administrator” has the meaning given in Section 5.

2.10 “Termination Date” means the date the Employee experiences a “separation
from service” within the meaning of Section 409A of the Code.

2.11 “Year of Service” means the period of an Employee’s employment with the
Employer, beginning with the last date of hire with the Employer and ending on
the Employee’s Termination Date. Employees will only be credited with full,
completed Years of Service. Employees will be credited with service for the
Employee’s period of absence on account of military service to the extent
required by law.

SECTION 3

PARTICIPATION

3.1 Eligibility. Each Employee is eligible to participate in this Plan if the
Employee’s employment is terminated under circumstance described in Section 3.2
(each, an “Eligible Employee”). Benefits will be paid hereunder only if the
Eligible Employee complies with Section 3.3.

3.2 Covered Events of Termination. An Employee for whom there is a Termination
Date shall become an “Eligible Employee” within the meaning of this Plan if the
Employee’s employment:

(a) Has terminated by reason of the Employee’s resignation for Good Reason;

 

-4-



--------------------------------------------------------------------------------

(b) Has been terminated without Cause (other than by reason of the Employee’s
death or Disability), including as a result of a reduction in force (excluding
any termination with the Company as a result of an asset divestiture or sale of
a subsidiary); or

(c) Has been terminated under any of the circumstances described in clauses
(a) or (b) above in anticipation of a Change of Control that subsequently
occurs.

3.3 Release Requirement; Return of Property. As a condition of receiving
Severance Pay and any benefits pursuant to this Plan, Eligible Employees must
execute a Separation Agreement and General Release prepared by the Employer in
its sole and absolute discretion from time to time that (i) in the discretion of
the Administrator, may include non-competition, non-solicitation and other
post-employment restrictive covenants, and (ii) shall require the Eligible
Employee to release all prior or then-present claims against the Employer, its
Affiliates, and their respective employees and directors, including any claims
arising from the Eligible Employee’s employment and termination of employment
(the “Release”). Notwithstanding the foregoing, in the event of a termination on
or following a Change of Control, the Release shall be the form attached hereto
as Exhibit A. No payment shall be made to the Eligible Employee under this Plan
unless the Eligible Employee has signed and returned to the Company no later
than the last day of the 55-calendar-day period immediately following the
Termination Date, and not revoked, the Release (the “Release Consideration
Period”).

In addition to signing the Release, all Employer equipment or property in the
possession of the Eligible Employee, including but not limited to Employer
credit cards, keys, identification badges, security cards, laptop computers,
cellular telephones, parking passes and other electronic equipment, must be
returned to the Employer and all personal belongings should be removed from the
Eligible Employee’s office or work space no later than seven days after the
Employee’s Termination Date. Eligible Employees may arrange with the Human
Resources Department of the Company a mutually convenient time to return
Employer property and pick up personal effects.

SECTION 4

BENEFITS

4.1 Amount of Benefit. An Eligible Employee who meets the conditions set forth
in Section 3 shall receive severance pay based on the Participant’s Base Pay
multiplied by Years of Service (“Severance Pay”) and other benefits, with the
specific Severance Pay and other benefits set forth in the following Schedules
A, B, and C.

 

-5-



--------------------------------------------------------------------------------

Schedule A:

For terminations of employment (excluding terminations of employment (i) related
to a Change of Control as described in Section 3.2(c), or (ii) that would
otherwise make an Employee an Eligible Employee pursuant to Section 3.2 but
occur upon or during the two-year period immediately after a Change of Control),
the following schedule and terms apply:

 

Level/Role

  

Cash1

  

Equity

CEO/CFO    2 year Base Pay + 2 year AIP2   

Terms and conditions

of the applicable plan

documents apply.

Other Named and Section16b Officers    1 year Base Pay + 1 year AIP2    Roles
that are more senior than Director (except for those described above)    Between
6 and 12 months of Base Pay, depending on the role, as determined by the Company
   D   

•      2 weeks Base Pay for every Year of Service

•      Minimum = 9 weeks of Severance

•      Maximum = 26 weeks of Severance

   C   

•      2 weeks Base Pay for every Year of Service

•      Minimum = 4 weeks of Severance

•      Maximum = 17 weeks of Severance

   B   

•      1 week per Year of Service

•      Minimum = 4 weeks of Severance

•      Maximum = 12 weeks of Severance

   A   

•      1 week per Year of Service

•      Minimum = 4 weeks of Severance

•      Maximum = 6 weeks of Severance

  

 

1

Eligible Employees, for the period for which severance is paid, will be able to
continue paying the employee rate for medical, dental and vision benefits
provided to the Eligible Employee on the Termination Date if the Eligible
Employee timely elects COBRA coverage. The portion of the COBRA premium that the
Employer pays will be taxable to the Eligible Employee.

 

2

The Annual Incentive Plan bonus (“AIP”) is equal to the product of (A) the
average of the percentage AIP target earned for the two performance periods for
which the Eligible Employee was eligible for an AIP payout immediately prior to
the year in which the Termination Date occurs (or such lesser number of years
during which the Eligible Employee was employed and eligible for a bonus) and
the percentage amount for the year in which the termination occurs (with each
such year given equal weight), (B) the Eligible Employee’s target bonus
percentage and (C) the Eligible Employee’s Base Pay. If no percentage amount has
been established for the year in which the termination occurs, the percentage
amount for such year shall be deemed to be the percentage amount for the
immediately preceding year.

 

-6-



--------------------------------------------------------------------------------

Schedule B:

For terminations that make an Employee an Eligible Employee pursuant to
Section 3.2(c) or for terminations described in Section 3.2(a) or (b) that occur
upon or during the two-year period immediately following a Change of Control,
the following schedule and terms apply:

 

Level/Role

  

Cash1

 

Equity

All AIP Eligibles (except for CEO/CFO and other named and Section 16b Officers)
   Pro-rated annual incentive (as described in the Annual Incentive Plan) for
the year in which the Termination Date occurs will be paid based on actual
attainment of pre-established corporate goals and assumed attainment of personal
goals at target. Payout of any amounts will be completed at the normal payment
time under the applicable bonus plan for the year in which termination occurred.
  Not Applicable CEO/CFO and Other Named and Section 16b Officers    2 year Base
Pay + 2 year AIP2   Terms and conditions of the applicable plan documents apply.
Roles that are more senior than Director (except for those described above)   
Between 6 and 12 months of Base Pay, depending on the role, as determined by the
Company   D   

•         4 weeks Base Pay per Year of Service for first 3 Years of Service;
then 2 weeks per additional Years of Service³

•         Minimum = 9 weeks of Severance

•         Maximum = 26 weeks of Severance

  C   

•         4 weeks Base Pay per Year of Service for first 3 Years of Service;
then 2 weeks per additional Years of Service3

•         Minimum = 4 weeks of Severance

•         Maximum = 16 weeks of Severance

  B   

•         4 weeks Base Pay per Year of Service for first 3 Years of Service,
then 1 week per additional Years of Service3

•         Minimum = 4 weeks of Severance

•         Maximum = 12 weeks of Severance

 

 

-7-



--------------------------------------------------------------------------------

Level/Role

  

Cash1

  

Equity

A

  

•         4 weeks Base Pay per Year of Service for first 3 Years of Service,
then 1 week Base Pay per additional Years of Service3

•         Minimum = 4 weeks of Severance

•         Maximum = 12 weeks of Severance

  

 

1

Eligible Employees, for the period for which severance is paid, will be able to
continue paying the employee rate for medical, dental and vision benefits
provided to the Eligible Employee on the Termination Date if the Eligible
Employee timely elects COBRA coverage. The portion of the COBRA premium that the
Employer pays will be taxable to the Eligible Employee.

 

2

The AIP is equal to the product of (A) the average of the percentage AIP target
earned for the two performance periods for which the Eligible Employee was
eligible for an AIP payout immediately prior to the year in which the
Termination Date occurs (or such lesser number of years during which the
Eligible Employee was employed and eligible for a bonus) and the percentage
amount for the year in which the termination occurs (with each such year given
equal weight), (B) the Eligible Employee’s target bonus percentage and (C) the
Eligible Employee’s Base Pay. Payout of any amounts will be completed at the
normal payment time under the applicable bonus plan for the year in which
termination occurred.

 

3

For Eligible Employees other than Section 16(b) officers, add four additional
weeks if age 40 or over as of the Termination Date.

 

-8-



--------------------------------------------------------------------------------

Schedule C:

For all of the above terminations noted in Schedules A and B, the following
schedule applies as to the amount of outplacement services offered for each
level:

 

Level

  

Service

A

   Two day workshop

B

   Three day workshop

C

   One month program

D and above

   Three month program*

 

*

Maximum = $20,000 per Eligible Employee; service must be commenced within 90
days of Termination Date. Services must be obtained, unless specifically noted
otherwise in the Plan, through an approved vendor of the Company and all
provided by the end of the year after the year in which the Termination Date
occurs.

 

-9-



--------------------------------------------------------------------------------

4.2 Limitations of Benefits: This Plan is in lieu of any other severance,
separation, termination or change of control plan or program and not in addition
to any amounts due under any other such plan, program or agreement between the
Employer and an Employee. The benefits payable hereunder will be reduced dollar
for dollar for any amounts payable under any other such arrangement to the
extent consistent with Section 409A of the Code. Under no circumstances will an
Employee be eligible to participate in the Convergys Corporation Severance Pay
Plan, adopted by the Company on December 9, 2008. Other arrangements may,
however, reference this Plan with regard to the time and process for payment of
severance benefits.

4.3 Payment of Benefits. Severance Pay provided under this Plan shall be paid
one half in a lump sum on the first payroll date that occurs after the
expiration of the Release Consideration Period and one half in a lump sum on the
date that is six months after the first payroll date that occurs after the
expiration of the Release Consideration Period; provided that the Eligible
Executive has signed, returned to the Company and not revoked the Release
pursuant to the terms and conditions described in Section 3.3. Each payment of
Severance Pay will be considered a separate payment and not one of a series of
payments for purposes of Section 409A of the Code. Notwithstanding anything to
the contrary above, any payments of Severance Pay or benefits payable under this
Plan to an Eligible Employee who is a “specified employee” (within the meaning
of Section 409A of the Code) on his or her Termination Date, to the extent that
any such payments or benefits constitute deferred compensation within the
meaning of Section 409A of the Code and would, pursuant to the immediately
preceding sentence, be paid within the six-month period immediately following
the Termination Date, shall be paid or provided to the Eligible Employee, to the
extent subject to Section 409A of the Code after taking into account any
exceptions or exemptions from Section 409A of the Code, no earlier than the
first business day following such six-month period immediately following the
Termination Date. Any payment under this Plan shall be net of (i) prior to a
Change of Control only, any outstanding loans, debts, travel advances, or
charges for Company property that has not been returned by the date that payment
begins (provided that this shall apply only to payments that are exempt from or
otherwise not deferred compensation subject to Section 409A of the Code), and
(ii) any tax withholding or other payroll deductions authorized by the Employee
or required by federal, state, local or other applicable payroll laws. Payment
of benefits will continue for the scheduled period beyond death of an Eligible
Employee, to the surviving spouse, if any, and if none, to the Eligible
Employee’s estate.

In the event that a nationally recognized accounting firm as may be selected by
the Company prior to a Change of Control (the “Accounting Firm”) determines that
receipt of any payments, benefits, and accelerated vesting of benefits or awards
that were received pursuant to this Plan or otherwise constitute a “parachute
payment” (within the meaning of Section 280G(b)(2) of the Code and the
regulations promulgated thereunder) to or for the benefit of the Eligible
Employee, whether paid or payable pursuant to this Plan or otherwise
(“Payments”), would subject the Eligible Employee to the excise tax imposed by
Section 4999 of the Code (together with any interest or penalties imposed with
respect to such excise tax, the “Excise Tax”), the Accounting Firm shall
determine whether to reduce any of the Payments paid or payable pursuant to this
Plan (the “Plan Payments”) so that the Parachute Value (as defined below) of all
Payments, in the aggregate, equals the Safe Harbor Amount (as defined below).
The Plan Payments shall be so reduced only if the Accounting Firm determines
that the Eligible

 

-10-



--------------------------------------------------------------------------------

Employee would have a greater Net After-Tax Amount (as defined below) of
aggregate Payments if the Plan Payments were so reduced. If the Accounting Firm
determines that the Eligible Employee would not have a greater Net After-Tax
Amount of aggregate Payments if the Plan Payments were so reduced, the Eligible
Employee shall receive all Plan Payments to which the Eligible Employee is
entitled hereunder.

For purposes of this Plan: (i) “Parachute Value” of a Payment shall mean the
present value as of the date of the change in the ownership of effective control
of the Company or in the ownership of a substantial portion of the assets of the
Company (within the meaning of Section 280G(b)(2) of the Code and the
regulations promulgated thereunder) of the portion of such Payment that
constitutes a “parachute payment” (within the meaning of Section 280G(b)(2) of
the Code and the regulations promulgated thereunder), as determined by the
Accounting Firm for purposes of determining whether and to what extent the
Excise Tax will apply to such Payment; (ii) “Net After-Tax Amount” of a Payment
shall mean the Parachute Value of a Payment net of all taxes imposed on the
Eligible Employee with respect thereto under Sections 1 and 4999 of the Code and
applicable state and local laws, determined by applying the highest marginal
rates that are expected to apply to Eligible Employee’s taxable income for the
taxable year in which the Payment is made; and (iii) “Safe Harbor Amount” shall
mean the maximum Parachute Value of all Payments that the Eligible Employee can
receive without any Payments being subject to the Excise Tax.

4.4 Funding. The Employer will pay benefits from its general assets. No specific
amount shall be set aside in advance for this purpose. Eligible Employees shall
be unsecured general creditors of the Employer for purposes of benefits due
hereunder.

4.5 Termination of Benefits. Notwithstanding anything contained herein to the
contrary, if an Employee is rehired by Employer in a position commensurate with
Employee’s experience and training, such Employee’s benefit shall cease as of
his date of rehire and no further benefits shall be owed under the Plan. If the
Employer reasonably determines that an Employee is violating the terms of any
confidentiality, invention assignment, noncompetition, nonsolicitation or other
obligation to which the Employee is otherwise subject, the Employer may cease
future payments to be made hereunder.

4.6 Full Settlement. Following a Change in Control, the Company’s obligation to
make the payments provided for in this Plan and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action that the Company may have
against an Employee or others. In no event shall an Employee be obligated to
take any action by way of mitigation of the amounts payable to such Employee
under any of the provisions of this Plan.

4.7 Continued Eligibility to Participate in Company Plans. Except as provided
otherwise in Section 4.2, nothing in this Plan shall prevent or limit an
Employee’s continuing or future participation in any plan, program, policy or
practice provided by the Company or an Affiliate, nor shall anything herein
limit or otherwise affect such rights as an Employee may have under any other
contract or agreement with the Company or any of its Affiliates. Amounts that
are vested benefits or that an Employee and/or an Employee’s dependents are
otherwise entitled to receive under any plan, policy, practice, program,
agreement or arrangement of the

 

-11-



--------------------------------------------------------------------------------

Company or any of its Affiliates shall be payable in accordance with such plan,
policy, practice, program, agreement or arrangement.

SECTION 5

ADMINISTRATION

5.1 Administrator and Named Fiduciary. The Company may appoint a committee, that
shall be known as the “Administrative Committee” to carry out the Plan
Administrator’s responsibilities under this Plan, and the term “Plan
Administrator” as used in this Plan shall mean the Administrative Committee. If
the Company does not appoint an Administrative Committee, the Compensation and
Benefits Committee shall be the Administrator for all purposes. The Plan
Administrator shall have authority to control and manage the operation and
administration of this Plan. The Plan Administrator may adopt such rules and
regulations and may make such decisions as it deems necessary or desirable for
the proper administration of the Plan.

5.2 Plan Information. Benefit claims and questions regarding the Plan and the
administration of the Plan should be addressed to:

Plan Administrator – Severance Pay Plan

Convergys Corporation

201 East Fourth Street

Cincinnati, Ohio 45202

with a copy to the Company’s General Counsel at the same address. The Company’s
telephone number is (513) 723-7000. The Company’s General Counsel is the agent
for service of legal process on the Plan. The Company’s Employer Identification
Number is 31-1598292. The plan number for this Plan is 506. The Plan is a
severance pay plan with a calendar plan year.

5.3 Administrative Discretion. The Administrator shall have the discretion to
make findings of fact needed in the administration of the Plan and shall have
the discretion to interpret or construe any ambiguous, unclear or implied terms
in any fashion it, in its sole discretion, deems appropriate.

SECTION 6

CLAIMS PROCEDURES

6.1 Filing a Claim. If an Employee is denied benefits under the Plan, he or she
may file a written claim for benefits with the claims administrator designated
by the Plan Administrator in accordance with the procedures established by the
Plan Administrator (the “Claims Administrator”).

6.2 Denial of Claim. If an Employee’s claim for benefits is wholly or partially
denied by the Claims Administrator, a written or e-mail notice of such decision
shall be furnished by the Claims Administrator to the claimant within 90 days of
receipt of the claim unless special circumstances require an extension of time
for processing the claim (but the extension may not be for more than an
additional 90 days) and shall set forth:

 

-12-



--------------------------------------------------------------------------------

(a) The specific reason or reasons for denial;

(b) A reference to pertinent Plan provisions on which the denial is based;

(c) A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of the claims review procedure
set forth in this Section; and

(d) The steps the claimant can take to ask for a review of the decision, the
deadline for the request, and the claimant’s right to bring a civil action under
ERISA if the claim is denied on review.

If notice of denial of the claim is not furnished within a reasonable period of
time, the claim shall be deemed denied. If circumstances necessitate an
extension of the 90-day period for decision on a claim, the Claims Administrator
will notify the claimant before the end of the initial 90-day period of the
extension and when a decision is expected.

6.3 Claims Review Procedure. If an Employee who has been denied a claim files,
within 60 days after its receipt of such denial, a written request for review,
setting forth the alleged reasons why his or her claim was improperly denied,
the Plan Administrator shall fully and fairly review such decision and advise
the claimant in writing of its decision and the reasons therefor within 60 days
after the Plan Administrator receives such request for review. The claimant may
also request in writing reasonable access to or copies of the legal Plan text
and all other documents, records and other information relevant to the claim for
benefits. Such access or copies will be provided upon request and free of
charge. The review of a denied claim will take into account all comments,
documents, records and other information submitted by the claimant related to
the claim, even if that information was submitted after the initial claim
denial. In connection with such review, the claimant shall have the right to
have representation.

In the event of special circumstances, the time for response may be delayed for
an additional period of up to 60 days, but written notice thereof must be given
to the claimant within the initial 60-day period of the special circumstances
and the date the claimant may expect to receive a decision on appeal. The
decision on appeal will contain:

(a) Specific reasons for the denial;

(b) Specific references to the Plan provisions on which the denial is based;

(c) A statement that the claimant will be provided with, upon reasonable
request, reasonable access to, and copies of, all documents, records and other
information relevant to the claim; and

(d) A statement of the claimant’s right to bring a civil action for benefits.

Notwithstanding the foregoing terms and conditions of Section 6, following a
Change of Control, the claims and appeals procedure established by the Committee
will be provided for the use and benefit of Employees who may choose to avail
themselves of such procedures, but compliance with the provisions of these
claims and appeals procedures by an Employee will not be

 

-13-



--------------------------------------------------------------------------------

mandatory for any Employee claiming benefits after a Change of Control. It will
not be necessary for any Employee to exhaust these procedures and remedies after
a Change of Control prior to bringing any legal claim or action, or asserting
any other demand, for payments or other benefits to which such Employee claims
entitlement.

6.4 Judicial Review. Prior to a Change of Control, decisions on a claim on
appeal are final and binding on the Plan and on the Eligible Employee unless a
court having appropriate jurisdiction finds that the decision was arbitrary and
capricious, based on the record prepared during the Plan’s claims review
process. On and following a Change of Control, decisions on a claim on appeal
shall be subject to de novo review by a court having appropriate jurisdiction.
The Company and any person acting in a fiduciary capacity at the direction of
the Company shall have the maximum legal discretion to make decisions concerning
the operation and administration of the Plan including, but not limited to, the
provision or denial of benefits.

SECTION 7

AMENDMENT AND TERMINATION OF PLAN

7.1 Employer’s Right to Amend or Terminate. The Employer reserves the right to
amend or terminate this Plan at any time, in whole or in part, with respect to
any Eligible Employee who is not eligible for Severance Pay or benefits pursuant
to Section 3.2 of the Plan at that time. No amendment or termination of this
Plan may be made that adversely affects the benefits to be provided to Employees
hereunder within the 180-calendar-day period before a Change of Control, and the
Plan may not be amended or terminated during the two-year period following a
Change of Control.

7.2 Effective Date of Amendment or Termination. Any amendment, discontinuance or
termination of the Plan shall be effective as of the date determined by the
Employer, but not retroactively.

7.3 Actions by Employer. Any action required by the Employer under this
Section 7 may be by resolution of the Board or a committee of the Board, or by
any officer or other person with authorization from the Board or such committee.

SECTION 8

ADDITIONAL RIGHTS UNDER THE PLAN

An Eligible Employee in the Plan is entitled to certain rights and protections
under ERISA. ERISA provides that all Eligible Employees shall be entitled to:

(a) Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan,
including insurance contracts and collective bargaining agreements, and a copy
of the latest annual report (Form 5500 series) filed by the Plan with the U.S.
Department of Labor and available at the Public Disclosure Room of the Pension
and Welfare Benefit Administration.

(b) Obtain, upon written request to the Plan administrator, copies of documents
governing the operation of the Plan, including insurance contracts and

 

-14-



--------------------------------------------------------------------------------

collective bargaining agreements, and copies of the latest annual report (Form
5500 series) and updated summary plan description. The administrator may make a
reasonable charge for the copies.

(c) Receive a summary of the Plan’s annual financial report. The Plan
administrator is required by law to furnish each Eligible Employee with a copy
of the summary annual report.

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit Plan.
The people who operate your Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including your employer or any other person, may fire you
or otherwise discriminate against you in any way to prevent you from obtaining a
welfare benefit or exercising your rights under ERISA.

If your claim for a welfare benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan and do not receive them within 30 days, you may file suit in a
Federal court. In such a case, the court may require the Plan administrator to
provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the administrator. If you have a claim for benefits which is denied
or ignored, in whole or in part, you may file suit in a state or Federal court.
If it should happen that plan fiduciaries misuse the Plan’s money or you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file suit in a Federal court. The court
will decide who should pay court costs and legal fees. If you are successful the
court may order the person you have sued to pay these costs and fees. If you
lose, the court may order you to pay these costs and fees, for example, if it
finds your claim is frivolous.

If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan administrator, you should contact the nearest office of the Pension and
Welfare Benefits Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.

SECTION 9

GENERAL PROVISIONS

9.1 Not an Employment Contract. Neither this Plan nor any action taken with
respect to it shall confer upon any person the right to continued employment
with the Employer.

 

-15-



--------------------------------------------------------------------------------

9.2 Other Employee Benefit Plans. The provisions of this Plan shall be construed
and applied independently of any other benefit plan the Employer may provide to
Employees. Benefits received under this Plan will not be counted as wages or
compensation for pension or other retirement benefits of the Employer.

9.3 Inability to Locate Payee. If the Plan Administrator is unable to make
payments to any Employee or other person to whom a payment may be due under the
Plan because he or she cannot ascertain the identity or whereabouts of such
Employee or other person after reasonable efforts have been made to identify or
locate such person (including a notice of the payment so due mailed to the last
know address of such Employee or other person as shown on the records of the
Employer), any obligation the Employer may have had under this Plan will cease
twelve months after the Employee’s Termination Date.

9.4 Requirement for Proper Forms. All communications in connection with the Plan
made by an Eligible Employee shall become effective only when duly executed on
any forms as may be required and furnished by, and filed with, the Plan
Administrator.

9.5 Non-Assignability. This Plan, and the rights, interest and Benefits
receivable under it shall not be assigned, transferred, pledged, sold, conveyed
or encumbered in any way by the Eligible Employee and shall not be subject to
execution, attachment or similar process. Any attempted sale, conveyance,
transfer, assignment, pledge or encumbrance of any rights, interest or benefit
receivable under this Plan, contrary to the foregoing provisions, or the levy of
any attachment or similar process thereupon, shall be null and void and without
effect.

9.6 Gender or Number. Masculine pronouns include the feminine as well as the
neuter genders, and the singular shall include the plural, unless indicated
otherwise by the context.

9.7 Headings. The Section headings contained herein are for convenience of
reference only, and shall not be construed as defining or limiting the matter
contained thereunder.

9.8 Governing Law. To the extent this Plan is not governed by federal law, the
provisions of this Plan shall be construed and applied in accordance with the
laws of the State of Ohio.

9.9 Severability. If any provision of the Plan is held invalid or unenforceable,
its invalidity or unenforceability shall not affect any other provisions of the
Plan, and the Plan shall be construed and enforced as if such provision had not
been included in the Plan.

9.10 Application of Section 409A of the Code. It is intended that the payments
and benefits provided under the Plan will be exempt from the applications of, or
comply with, the requirements of Section 409A of the Code. This Plan will be
construed, administered, and governed in a manner that affects such intent to
the greatest extent possible, and neither the Company nor its successor will
take any action that would be inconsistent with such intent.

9.11 Successors and Assigns. This Plan shall inure to the benefit of and be
binding upon the Company and its successors. The Company shall require any
corporation, entity,

 

-16-



--------------------------------------------------------------------------------

individual or other Person who is the successor (whether direct or indirect by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all the business and/or assets of the Company to expressly assume
and agree to perform, by a written agreement in form and in substance
satisfactory to the Company, all of the obligations of the Company under this
Plan. As used in this Plan, the term “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid that assumes and agrees to perform this Plan by operation of law,
written agreement or otherwise. It is a condition of this Plan, and all rights
of each Employee to receive benefits under this Plan shall be subject hereto,
that no right or interest of any such person in this Plan shall be assignable or
transferable in whole or in part, except by operation of law, including, but not
limited to, lawful execution, levy, garnishment, attachment, pledge, bankruptcy,
alimony, child support or qualified domestic relations order.

 

-17-